Title: Samuel DeButts to Thomas Jefferson, 24 March 1809
From: DeButts, Samuel
To: Jefferson, Thomas


          Sir,  Mount Welby near Alexandria March 24 1809
           It is with great diffidence that I give you at this time the trouble of a letter. Yet I have a lively hope from your general character that you will overlook my presumption when you are acquainted that with every plea of honesty on my side I approach you to ask your influence to obtain justice for me from Mr Saml Carr. You will now recollect Sir my former application. Having purchased & paid for the place near the city formerly in occupation of Mr S. Carr.  I petitioned you to use your influence in my behalf to obtain my title & to induce Mr S. Carr to pay the balance due to Mr Lingan to effect this. Soon after I received a letter from Mr S. Carr assuring me that every requisite step should be immediately taken to settle the business to my satisfaction. A year ago the Chancellor’s decree was issued unfavourable to Mr S. Carr, who has not appealed & I am this day served by the sheriff with an ejectment & obliged besides to pay all Mr S. Carr’s law expences he having without permission joined my name with his own in his bill of Chancery.
          I formerly (by a Mr Brodie) sent you the papers proving my payment in full to Mr S. Carr for the place & by the Chancellor’s decree (a copy of which was immediately by direction of his attorney sent to him) it appears that Mr S. Carr yet owes eight hundred pounds with interest from the year 1800 to Mr Lingan.
          I know well Sir that this is not a business of yours, nor do I advance any plea but justice feeling a confident assurance that you will see this done. I have the honor to be Sir
          most respectfully & most humbly Yr obedt Servt Saml  DeButts
        